Citation Nr: 1505808	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating for schizophrenic disorder in excess of 30 percent prior to February 28, 2014, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In January 2014, the Board remanded the case for further development.

Following the most recent supplemental statement of the case, in September 2014, the Veteran's representative submitted additional evidence with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).

In September 2014, the Appeals Management Center increased the disability rating for schizophrenic to 70 percent, effective February 28, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to February 28, 2014, the psychiatric disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 28, 2014, the psychiatric disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for a rating for schizophrenic disorder in excess of 30 percent prior to February 28, 2014, and in excess of 70 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard March 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's January 2014 remand, more recent VA treatment records and private psychiatric treatment records were obtained and translated to English.

The Veteran was provided VA medical examinations in December 2008, March 2010, July 2011, and February 2014.  The most recent examination was conducted pursuant to the Board's remand.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  These reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


Analysis

The Veteran seeks an increased rating for schizophrenic disorder in excess of 30 percent prior to February 28, 2014, and in excess of 70 percent thereafter.

The Veteran's schizophrenic disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9204.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9204, the criteria for a 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2014).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to the claim on appeal, on VA examination in December 2008, the Veteran reported mild depressed mood, nervousness, and irritability about five times per week.  He also reported that he has not been gainfully employed since separation from service, and that he did not finish college.  Following psychiatric examination, the examiner noted that affect was constricted and speech was spontaneous.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  The examiner opined that the Veteran's psychiatric disorder did not require continuous medication or result in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.	

A March 2010 VA psychic treatment note shows that the Veteran reported mood swings, good motivation but lacking concentration and energy, hopelessness, that he hears voices and sees things, feels followed, and experiences nightmares.

On VA examination in March 2010, the Veteran reported auditory hallucinations, insomnia, psychosis, and nerves.  The Veteran reported that he was last employed in 1980 and that he retired due to psychiatric problems.  The examiner noted that the psychiatric examination revealed a far less severe disability picture.  The examiner reported that the Veteran was very orientated, in full contact with reality and that he tried very hard to appear worse than he really was.  The examiner noted that affect was inappropriate and his mood was anxious.  A GAF score of 66 was assigned.  The examiner opined that the Veteran's psychiatric disorder did not require continuous medication or result in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner emphasized that the Veteran intentionally exaggerated his symptoms during that interview.

VA psychiatric treatment notes in June 2010, July 2010, October 2010, and January 2011 show that the Veteran reported a continuation of the symptoms noted in March 2010.  Following psychiatric examination, the examiners noted irritable mood, constricted affect, fair recent memory, superficial judgment, and poor insight.  GAF scores of 50 and 55 were assigned.

In March 2011, the Veteran reported that he has not worked since separation from service.

On VA examination in July 2011, the Veteran reported a continuation of the symptoms noted in March 2010.  He also reported that he was last employed at a hotel restaurant, and that he retired in May 2011 due to "nerves".  The examiner noted that constricted affect and spontaneous speech.  A GAF score of 60 was assigned.  The examiner opined that the Veteran's psychiatric symptoms are controlled by continuous medication and that they are not severe enough to render him unemployable, noting that the Veteran has a well-documented history of use of illegal substances and alcohol. 

The Veteran was homeless throughout most of 2013.  In March he reported insomnia, anxiety, and depressed mood.  The examiner noted that nervous mood and poor judgment and insight; however, mental examination was otherwise unremarkable.  A GAF score of 55 was assigned.  Throughout the rest of the year, the Veteran's insight and judgment remained the same but his mood, sleep, and anxiety improved.  From April 2013, his GAF score stayed above 60.

On February 28, 2014, a VA examiner opined that the Veteran's psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported increased anxiety; constant crying and yelling; loud, irrelevant speech; partial disorientation; and limited judgment.

From August 3, 2014, to August 6, 2014, the Veteran was admitted to a VA psychiatric facility after he verbalized suicidal ideation while intoxicated.  Upon discharge, the Veteran denied hallucinations or harmful ideas.  The examiner noted that psychiatric examination was normal:  the Veteran was goal-orientated and fully in touch with reality.  A GAF score of 65 was assigned.

From August 10, 2014, to August 15, 2014, the Veteran was admitted to San Juan Capestrano Hospital after he showed up to the hospital intoxicated with a turtle.  Following an initial psychiatric examination, the examiner noted auditory hallucinations and anxious mood and affect.  A GAF score of 35 was assigned.

On September 1, 2014, the Veteran was taken to a psychiatric intervention center after being found lying in a park, intoxicated and allegedly having suffered a motor vehicle accident.  The Veteran reported auditory hallucinations.  Following psychiatric examination, the examiner noted that fair insight and limited judgment.  A GAF score of 55 was assigned.

In consideration of this evidence, prior to February 28, 2014, the Veteran's psychiatric disorder was characterized by depressed mood, anxiety, suspiciousness, occasional sleep impairment, constricted/blunted affect, fair/superficial judgment and poor insight, occasional reports of visual and auditory hallucinations.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9204.

The Board finds the next higher rating, 50 percent, is not warranted at any time prior to February 28, 2014.  While the Veteran's constricted/blunted affect, fair/superficial judgment, poor insight, and occasional reports of visual and auditory hallucinations are similar to symptoms of flattened affect, impaired judgment, and persistent delusions and hallucinations associated with a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity, and a 100 percent rating, which contemplates total occupational and social impairment.  Such impairment must be "due to" the symptoms listed for the 50 and 100 percent rating levels, "or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because the Veteran has issues with affect, judgment, and hallucinations and because the 50 and 100 percent levels contemplate flattened affect, impaired judgment, and persistent delusions and hallucinations does not mean his psychiatric disorder rises to the 50 or 100 percent level.  

The Board finds, and the December 2008, March 2010, and July 2011 VA examiners agree, that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for 50 or 100 percent ratings.  In fact, the December 2008 and March 2010 VA examiners opined that even though the Veteran intentionally exaggerated his symptoms, they do not impair his ability to work.  Moreover, the Veteran's affect and judgment were not severe enough to move his disability picture into the realm of one warranting a 50 percent rating.  Additionally, the reported hallucinations did not occur at the frequency or with such severity as the "persistent hallucinations and delusions" that warrant a 100 percent rating.  To that end, the Veteran consistently denied the presence of hallucinations during examination and all of the examiners found that the Veteran was orientated and in touch with reality.  Finally, none of the other symptoms characteristic of a 50 percent rating are present-circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Furthermore, the assigned GAF scores have predominantly equated to mild to moderate symptoms (50-66).  This type of score is consistent with the criteria for a 30 percent rating.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks at any time prior to February 28, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9204; Vazquez-Claudio, 713 F.3d at 114.

The February 28, 2014, VA examination marked a turning point in the state of the Veteran's mental health.  Based on facts found, it was at this point that it became factually ascertainable that an increase in severity occurred.  From February 28, 2014, the Veteran's psychiatric disorder has manifested symptoms such as danger to himself, impaired communication, inappropriate behavior, and hallucinations.

The Board finds that these symptoms result, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9204.

The Board finds the next higher rating, 100 percent, is not warranted at any time after February 28, 2014.  The Veteran has had symptoms such as impaired communication, occasional hallucinations, inappropriate behavior, and a danger to himself that are similar to symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting self or others associated with a 100 percent rating, which contemplates total occupational and social impairment.

The Board finds, and the February 2014 VA examiner agrees, that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 100 percent rating.

First, the Veteran presented a danger to himself on August 3, 2014; August 10, 2014; and September 1, 2014.  On all three occasions the Veteran was only a danger to himself while he was intoxicated and there is no evidence that he actually hurt himself.  The Veteran has consistently maintained that he has no plan or intent to hurt himself or others, and, except for those three occasions, he has not behaved in such a way as to present a danger to himself or others.  Accordingly, these isolated incidents of danger do not rose the level of "persistent" danger that warrants a 100 percent rating.  38 C.F.R. § 4.130.

Second, while the Veteran's communication has been impaired by one instance of loud, irrelevant speech and crying, it is not "grossly" impaired.  And while the Veteran had several isolated instances of inappropriate behavior, namely the alcohol-induced high jinx that landed him in psychiatric treatment in August and September, his behavior is not grossly inappropriate.  All three instances of inappropriate behavior occurred within a 30 day period and there is no evidence that behavior of such severity occurred before or after the 30 day period.  The Veteran's inappropriate behavior lacks the severity and frequency to warrant a 100 percent rating.  Id.

Third, the Veteran's on and off auditory and visual hallucinations, which have never been present during examination, do not occur at a frequency consistent with the "persistent" hallucinations required for a 100 percent rating.  Id.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is not productive of total occupational and social impairment from February 28, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9204; Vazquez-Claudio, 713 F.3d at 114.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for a psychiatric disorder prior to February 28, 2014, and in excess of 70 percent thereafter; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected psychiatric disorder, his only service-connected disability, is manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, occasional sleep impairment, constricted/blunted affect, fair/superficial judgment and poor insight, and hallucinations.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9204.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  

Consideration has also been given regarding whether a total disability rating based on individual unemployability (TDIU) is warranted as this is a raised aspect of the claim.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran is in receipt of a 70 percent disability rating for his psychiatric disorder.  Thus, the schedular criteria for a TDIU under section 4.16(a) are met.

As to employment history, the Veteran has, for the most part, been unemployed since separation from service.  He was employed at a hotel restaurant for several months in 2011, until he reportedly retired due to his psychiatric disorder.  See Statement (Mar. 2011); VA examination (July 2011). 

As to education, the Veteran has provided inconsistent statements.  Specifically, in June 2010, he reported that his highest education was high school, but in March 2011 he reported that his highest level of education was two years of college.

As to the medical evidence of record, none of the VA examiners or mental health care providers have found that the Veteran's psychiatric disorder precludes him from securing and following a substantially gainful occupation.  In fact, the December 2008 and March 2010 VA examiners opined that even though the Veteran exaggerated his symptoms, they do not impair his ability to work.  Additionally, mental healthcare providers consistently reported that the Veteran possessed average or above average intelligence, that he was cooperative, that he was appropriately groomed and dressed, that his attention and orientation were intact, and that his thought processes and communication were normal.  See, e.g., VA examination (Dec. 2008); VA Mental Health treatment record (Mar. 30, 2010, and Sept. 1, 2014).

The Board finds that the evidence does not show that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation.  Although the evidence shows that the Veteran's service-connected psychiatric disorder, his only service-connected disability, has manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, occasional sleep impairment, constricted/blunted affect, fair/superficial judgment and poor insight, and hallucinations, the Board does not find that these manifestations preclude the Veteran for securing and following substantially gainful employment based on his work history and education experience.

Accordingly, the preponderance of the evidence is against the TDIU aspect of the claim; there is no doubt to be resolved; and claim must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating for schizophrenic disorder in excess of 30 percent prior to February 28, 2014, and in excess of 70 percent thereafter is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


